Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 23 invokes “means for” language.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 12-15, 23, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 20180242024 A1).
Re claim 1, Chen discloses a method of coding video data, the method comprising:
determining that a current block of the video data is to be coded according to a merge mode (Chen: paragraph [0038], candidate set is constructed for encoding or decoding a current block coded in Merge mode or Skip mode);
determining a temporal candidate associated with a merge candidate list for the current block in accordance with the merge mode (Chen: paragraph [0038], the candidate set may be a Merge candidate set comprises one or more spatial candidates and temporal candidate; paragraph [0042], local illumination compensation flag is merge-mode-sensitive);

determining a pool of spatial candidates associated with the merge candidate list, based on each spatial candidate of the pool having a same reference picture as the temporal candidate (Chen: paragraph [0039]); and
setting a local illumination compensation (LIC) flag value for the temporal candidate based on respective LIC flag values of one or more spatial candidates of the pool (Chen: paragraph [0039], The encoder or decoder checks if MI_part_A=MI_part_B=MI_part_C, in which MI_part_A represents motion information (MI) for the upper-left neighboring block 802, MI_part_B represents motion information for the upper neighboring block 804, and MI_part_C represents motion information for the left neighboring block 806. The motion information derived from any of the three previously coded neighboring blocks 802, 804, and 806 cannot be added to the candidate set for the current block 808 if the motion information of the three neighboring blocks are the same. The motion information are defined as one or a combination of a motion vector, reference list, reference index, and other merge mode sensitive information such as local illumination compensation flag).
Re claim 2, Chen discloses that setting the LIC flag value for the temporal candidate based on the respective LIC values of the one or more spatial candidates of the pool comprises setting the LIC flag value for the temporal candidate using the respective LIC flag values of the one or more spatial candidates of the pool based on all of the spatial candidates of the pool having been added to the merge 
Re claim 3, Chen discloses that setting the LIC flag value for the temporal candidate based on the respective LIC values of the one or more spatial candidates of the pool comprises setting the LIC flag value for the temporal candidate using the respective LIC flag values of the one or more spatial candidates of the pool based on all of the spatial candidates of the pool being derived from spatial neighboring blocks of the current block in a current picture of the video data (Chen: paragraph [0038], the candidate set may be a Merge candidate set comprises one or more spatial candidates and temporal candidate; paragraph [0042], local illumination compensation flag is merge-mode-sensitive).
Re claim 4, Chen discloses that the pool of spatial candidates includes at least one spatial candidate derived from a block that is not positioned adjacently to the current block in a current picture of the video data (Chen: paragraph ]0029], FIG. 8A illustrates an example of the first embodiment which prohibits selecting a spatial candidate for a current block 808 from motion information of three previously coded neighboring blocks including an upper-left neighboring block 802, an upper neighboring block 804, or a left neighboring block 806).
Claim 12 recites the corresponding video coding device for implementing the method of claim 1.  Chen additionally discloses that various components of Video Encoder 1300 and Video Decoder 1400 in FIG. 13 and FIG. 14 may be implemented by hardware components, one or more processors configured to execute program instructions stored in a memory, or a combination of hardware and processor (Chen: paragraph [0055]).  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 12.  Accordingly, claim 12 has been analyzed and rejected with respect to claim 1 above.
Claim 13 has been analyzed and rejected with respect to claim 2 above.
Claim 14 has been analyzed and rejected with respect to claim 3 above.
Claim 15 has been analyzed and rejected with respect to claim 4 above.
Claim 23 recites the corresponding apparatus comprising means for implementing the method of claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 23.  Accordingly, claim 23 has been analyzed and rejected with respect to claim 1 above.
Claim 24 recites the corresponding non-transitory computer-readable storage medium encoded with instructions that, when executed, cause one or more processors of a video coding device to implement the method of claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 24.  Accordingly, claim 24 has been analyzed and rejected with respect to claim 1 above.

Allowable Subject Matter
Claims 5-11 and 16-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482